         Case 1:20-cv-01414-LGS Document 43 Filed 06/29/20 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 NEW YORK LEGAL ASSISTANCE
 GROUP,

                         Plaintiff,                      No. 20 Civ. 1414 (LGS)

                 v.
                                                         PRELIMINARY JOINT STATEMENT
 ELISABETH DeVOS, in her official capacity               OF FACTS
 as Secretary of Education, and UNITED
 STATES DEPARTMENT OF EDUCATION,

                         Defendants.


        Pursuant to the Court’s June 24, 2020 Order (ECF 36), the parties hereby submit the

following preliminary joint statement of facts, set forth in Paragraphs 1 through 17 herein, in

connection with their cross-motions for summary judgment. In addition, Plaintiff offers the

additional, relevant facts set forth in Paragraphs 18 to 65, to which Defendants do not agree at

this time.

                               Preliminary Joint Statement of Facts

        1.      Section 455(h) of the Higher Education Act of 1965, as amended (“HEA”), 20

U.S.C. 1087e(h), requires the Secretary to specify in regulation which acts or omissions of an

institution of higher education a borrower may assert as a defense to repayment of a Direct Loan.

        2.      The HEA also provides that ED “shall discharge the borrower’s liability on the

loan (including interest and collection fees),” if, among other things, “the student borrower . . . is

unable to complete the program in which such student is enrolled due to the closure of the

institution,” (“closed school” discharges), or “if such student’s eligibility to borrow under this

part . . . was falsely certified by the eligible institution or was falsely certified as a result of a



                                                     1
         Case 1:20-cv-01414-LGS Document 43 Filed 06/29/20 Page 2 of 14



crime of identity theft,” (“false certification” discharges). 20 U.S.C. § 1087(c)(1).

       3.      In accordance with this authority, ED first put regulations governing defenses to

repayment in place in 1994. See ED, Final Regulations, William D. Ford Federal Direct Loan

Program, 59 Fed. Reg. 61664 (Dec. 1, 1994) (the “1994 Regulations”).

       4.      The 1994 regulations specified that a borrower “may assert as a defense against

repayment, any act or omission of the school attended by the student that would give rise to a

cause of action against the school under applicable State law,” 59 Fed. Reg. 61664, 61696, but

were silent on the process to assert a claim.

       5.      In May 2015, a large nationwide school operator, Corinthian Colleges, filed for

bankruptcy. ED, Notice of Proposed Rulemaking, Student Assistance General Provisions,

Federal Perkins Loan Program, Federal Family Education Loan Program, William D. Ford

Federal Direct Loan Program, and Teacher Education Assistance for College and Higher

Education Grant Program, 81 Fed. Reg. 39330, 39335 (June 16, 2016) (the “2016 NPRM”).

       6.      Citing the resulting borrower defense claims, which highlighted “difficulties in

application and interpretation of the current State law standard, as well as the lack of clarity

surrounding the procedures that apply for borrower defense,” and “the growth of the proprietary

higher education sector” more generally, ED began rulemaking on the topic of borrower defenses

to repayment, and, on November 1, 2016, published final regulations on the topic of borrower

defenses to repayment. See ED, Final Regulations, Student Assistance General Provisions,

Federal Perkins Loan Program, Federal Family Education Loan Program, William D. Ford

Federal Direct Loan Program, and Teacher Education Assistance for College and Higher

Education Grant Program, 81 Fed. Reg. 75926, AR-K-1 (Nov. 1, 2016) (the “2016 Rule”).




                                                  2
         Case 1:20-cv-01414-LGS Document 43 Filed 06/29/20 Page 3 of 14



       7.      In accordance with the HEA, the 2016 final regulations were scheduled to go into

effect on July 1, 2017. Id. at AR-K-2, 75927.

       8.      On May 24, 2017, the California Association of Private Postsecondary Schools

(“CAPPS”) filed a Complaint and Prayer for Declaratory and Injunctive Relief in the United

States District Court for the District of Columbia (Court), challenging the 2016 Rule. See

Complaint and Prayer for Declaratory and Injunctive Relief, California Association of Private

Postsecondary Schools v. DeVos, No. 17 Civ. 00999 (D.D.C. May 24, 2017).

       9.      On June 16, 2017, ED published a notification of the delay of the effective date of

certain provisions of the 2016 Regulations, pursuant to Section 705 of the Administrative

Procedure Act (“APA”), pending resolution of the judicial challenges to the regulations,

explaining that “[i]n light of the pending litigation, and for the following reasons, [ED] has

concluded that justice requires it to postpone the effectiveness of certain provisions of the final

regulations until the judicial challenges to the final regulations are resolved.” See ED, Final

Rule; Notification of Partial Delay of Effective Dates, Student Assistance General Provisions,

Federal Perkins Loan Program, Federal Family Education Loan Program, William D. Ford

Federal Direct Loan Program, and Teacher Education Assistance for College and Higher

Education Grant Program, 82 Fed. Reg. 27621, AR-K-165 (June 16, 2017) (the “705 Notice”)

(citing 5 U.S.C. § 705).

       10.     The 705 Notice announced ED’s plan to review and revise the regulations through

the negotiated rulemaking process required under Section 492 of the HEA. Id. at AR-K-166.

       11.     On October 24, 2017, ED issued an interim final rule delaying the effective date

of the same provisions of the 2016 Rule until July 1, 2018, and issued a notice of proposed

rulemaking (“NRPM”) to further delay the effective date to July 1, 2019. See ED, Interim Final



                                                  3
         Case 1:20-cv-01414-LGS Document 43 Filed 06/29/20 Page 4 of 14



Rule; Delay of Effective Date, Student Assistance General Provisions, Federal Perkins Loan

Program, Federal Family Education Loan Program, William D. Ford Federal Direct Loan

Program, and Teacher Education Assistance for College and Higher Education Grant Program,

82 Fed. Reg. 49114 (October 24, 2017) (the “Interim Final Rule”); and ED, Notice of Proposed

Rulemaking; Delay of Effective Date, Student Assistance General Provisions, Federal Perkins

Loan Program, Federal Family Education Loan Program, William D. Ford Federal Direct Loan

Program, and Teacher Education Assistance for College and Higher Education Grant Program,

82 Fed. Reg. 49155, AR-K-175 (October 24, 2017).

       12.     On February 14, 2018, ED published a final rule delaying the regulations'

effective date until July 1, 2019. See ED, Final Regulations, Student Assistance General

Provisions, Federal Perkins Loan Program, Federal Family Education Loan Program, William D.

Ford Federal Direct Loan Program, and Teacher Education Assistance for College and Higher

Education Grant Program, 83 FR 6458 (Feb. 14, 2018) (the “Final Delay Rule”).

       13.     Following issuance of the 705 Notice, two plaintiffs filed suit challenging the

validity of the 705 Notice. See Complaint for Declaratory and Injunctive Relief, Bauer v.

DeVos, No. 17 Civ. 1330 (D.D.C. Jul. 6, 2017). The attorneys general of eighteen States and the

District of Columbia also filed a complaint challenging the validity of the 705 Notice. See

Massachusetts v. U.S. Dep't of Educ., No. 17 Civ. 01331 (D.D.C. Jul. 6, 2017). Plaintiffs in both

cases subsequently amended their complaints to include a challenge to the Interim Final Rule and

the Final Delay Rule, and the cases were consolidated by the Court.

       14.     In November 2017, ED began a negotiated rule making process, and, on July 31,

2018, published a notice of proposed rulemaking. See ED, Notice of Proposed Rulemaking,

Student Assistance General Provisions, Federal Perkins Loan Program, Federal Family



                                                4
         Case 1:20-cv-01414-LGS Document 43 Filed 06/29/20 Page 5 of 14



Education Loan Program, and William D. Ford Federal Direct Loan Program, 83 Fed. Reg.

37242 (July 31, 2018) (the “2018 NPRM”). The 2018 NPRM used the 1994 Regulations, which

were in effect at the time the 2018 NPRM was published, as the basis for proposed regulatory

amendments. Id. In response to the 2018 NPRM, more than 30,000 parties submitted comments

on the proposed regulations.

       15.     On September 12, 2018, the Court in Bauer issued a Memorandum Opinion and

Order in the consolidated matter, granting the plaintiffs’ motion for summary judgment. See

Bauer v. DeVos, 325 F. Supp. 3d 74 (D.D.C. 2018). On September 17, 2018 the Court issued a

Memorandum Opinion and Order vacating the Final Delay Rule and the 705 Notice, but

temporarily stayed vacatur of the 705 Notice. Bauer v. DeVos, 332 F. Supp. 3d 181, 183 (D.D.C.

2018). The stay expired on October 16, 2018, after which the 2016 Rule went into effect. Bauer

v. DeVos, No. 17 Civ. 1330, Minute Order (D.D.C. Oct. 12, 2018).

       16.     Stating that, “while the 2018 NPRM technically proposed to amend the pre-2016

regulations, . . . these final regulations, as a technical matter, amend the 2016 final regulations

which have since taken effect,” on September 23, 2019, ED published final regulations amending

Parts 668, 682, and 685, of Title 34 of the C.F.R., including the borrower defense regulations.

See ED, Final Rule, Student Assistance General Provisions, Federal Family Education Loan

Program, and William D. Ford Federal Direct Loan Program, 84 Fed. Reg. 49,788 (Sept. 23,

2019) (the “2019 Rule”).




                                                  5
         Case 1:20-cv-01414-LGS Document 43 Filed 06/29/20 Page 6 of 14



         Plaintiff’s Additional Facts as to Which Defendants Have Not Yet Agreed

I. Background1

    A. The 1994 and 2016 Rules

       17.     Although initially intended to serve as a placeholder, the 1994 regulations remained

in place for two decades. 2016 NPRM, 81 Fed. Reg. at 39,333.

       18.     The 1994 regulations were rarely used until 2015, when state and federal

investigations revealed that Corinthian Colleges, a group of for-profit schools, had misrepresented

their job placement rates to students, eventually leading to the schools’ bankruptcy. 2016 NPRM,

81 Fed. Reg. at 39,335.

       19.     Corinthian’s collapse alone led to thousands of borrower defense claims being filed

with ED. 2016 NPRM, 81 Fed. Reg. at 39,335.

       20.     These claims, and “the growth of the proprietary higher education sector” more

generally, highlighted “difficulties in application and interpretation of the current State law

standard, as well as the lack of clarity surrounding the procedures that apply for borrower defense,”

leading ED to begin the process of amending its regulations in 2015. 2016 NPRM, 81 Fed. Reg.

at 39,336.

       21.     The 2016 Rule included several provisions designed to increase institutional

accountability and protect students and the public fisc, some of which directly regulated the

relationship between schools and ED, see, e.g., AR-K-53–89, and some of which regulated the

relationship between students and schools, and between students and ED. AR-K-89–116.




1
  To the extent this statement cites materials not in the administrative record, Plaintiff maintains
that the Court may consider them as relevant background information. See Hadwan v. U.S. Dep’t
of State, 340 F. Supp. 3d 351, 355 (S.D.N.Y. 2018).

                                                 6
           Case 1:20-cv-01414-LGS Document 43 Filed 06/29/20 Page 7 of 14



          22.   Generally, the 2016 Rule made it easier for student loan borrowers to assert a

borrower defense claim, both substantively and procedurally. See generally 34 C.F.R. § 685.222

(2016).

          23.   The 2016 Rule also updated the procedures for obtaining false certification and

closed school discharges. See, e.g., 34 C.F.R. § 668.14(b)(32) (2016), 685.214(c)(2)(ii) (2016).

          24.   The 2016 Rule added new provisions to program participation agreements related

to the resolution of disputes between students and schools. See, e.g., AR-K-96–106, 34 C.F.R. §

685.300 (2016).

          25.   The 2016 Rule required for-profit institutions to make a variety of disclosures to

students and potential students. See AR-K-85–96, 108–111; 34 C.F.R. § 668.41(h), (i) (2016).

   B. The CAPPS and Bauer Litigation

          26.   Among other things, the Bauer I court held that, in issuing the Section 705 Stay,

ED had failed to consider “how the public interest or the interest of student borrowers would be

affected by its decision,” and that ED’s stated concern with compliance costs and “serious

questions” as to the lawfulness of the 2016 Rule, particularly the arbitration and class action waiver

provisions, represented “an unacknowledged and unexplained inconsistency” with the 2016 Rule.

Bauer I, 325 F. Supp. 3d at 108, 109.

          27.   ED did not release guidance to regulated entities informing them of their

obligations under the 2016 Rule until March 2019. Pulver Decl. ¶ 2, Ex. 1 (March Guidance).

          28.   ED did not begin to change internal processes to implement the 2016 Rule until

May 2019, with a “target date” for complete implementation of December 31, 2019. Pulver Decl.

¶ 3, Ex. 2 (Foss Decl.) at 327, 330–31.




                                                  7
         Case 1:20-cv-01414-LGS Document 43 Filed 06/29/20 Page 8 of 14



        29.   In the CAPPS case, the court denied CAPPS’ motion for a preliminary injunction

in October 2018. CAPPS v. DeVos, 344 F. Supp. 3d 158 (D.D.C. 2018) (CAPPS I).

        30.   CAPPS subsequently amended its complaint, dropping its challenges to all parts of

the 2016 Rule other than the arbitration and class action provisions. See CAPPS v. DeVos, Civ.

No. 17-999 (RDM), 2020 WL 516455, at *6 (D.D.C. Jan. 31, 2020) (CAPPS II).

        31.   In January 2020, the court held that the challenged provisions did not violate the

Federal Arbitration Act and were not arbitrary and capricious, and granted summary judgment to

ED. CAPPS II, 2020 WL 516455, at *7–*16.

II. The Rulemaking at Issue

     A. The 2017 – 18 Negotiated Rulemaking

        32.   On the same day ED issued its section 705 stay, it announced its intention to

establish a negotiated rulemaking committee “to develop proposed regulations to revise the [2016]

regulations on borrower defenses to repayment of Federal student loans and other matters.” ED,

Notice of intent to establish negotiated rulemaking committees; Negotiated Rulemaking

Committee; Public Hearings, 82 Fed. Reg. 27,640, AR-C-1 (June 16, 2017).

        33.   The negotiated rulemaking committee met in November 2017, January 2018, and

February 2018—while the Bauer litigation was still pending. See ED, Notice of Proposed

Rulemaking, Student Assistance General Provisions, Federal Perkins Loan Program, Federal

Family Education Loan Program, and William D. Ford Federal Direct Loan Program, 83 Fed. Reg.

37,242, AR-B-1, 9 (July 31, 2018) (2018 NPRM).

        34.   During the negotiated rulemaking sessions, ED’s negotiator stated that the agency

had already “for various reasons, … ruled [] out” “items that were in the 2016 reg.” AR-F-663:4–

8.



                                               8
         Case 1:20-cv-01414-LGS Document 43 Filed 06/29/20 Page 9 of 14



       35.     ED’s negotiator also stated that she could not provide “extensive information” on

the agency’s position regarding arbitration and other topics that were related to either the Bauer or

CAPPS litigation. See, e.g., AR-D-475:4–8.

       36.     The negotiated rulemaking committee disbanded on February 15, 2018 without

reaching consensus. 2018 NPRM, AR-B-8.

   B. The Proposed Rule

       37.     On July 31, 2018, while the unlawful delay rules were in effect, ED issued a notice

of proposed rulemaking in which it “propose[d] rescission of the 2016 final regulations that [ED]

delayed through previous notification,” 2018 NPRM, AR-B-9.

       38.     That proposal treated the operative rule as the 1994 rule, “as if the delayed

amendments from the 2016 final regulations were never published.” 2018 NPRM, AR-B-67.

       39.     In the NPRM, ED proposed different procedures for obtaining relief, a higher

standard to obtain relief, the elimination of many disclosure requirements, and a variety of other

changes. See 2018 NPRM, AR-B-9.

       40.     The NPRM did not propose adding a limitations period for so-called “defensive”

claims, stating that “[u]nder the proposed standard, a borrower may be able to assert a defense to

repayment at any time during the repayment period, once the loan is in collections, regardless of

whether the collection proceeding is one year or many years after a borrower’s discovery of the

misrepresentation.” 2018 NPRM, AR-B-16.

       41.     During the thirty-day comment period that ended on August 30, 2018, more than

30,000 comments were submitted, including significant numbers of comments in opposition on

behalf of student and consumer advocates, civil rights organizations, veterans’ groups, legal

services providers, and federal, state, and local government officials. See ED, Final Rule, Student



                                                 9
        Case 1:20-cv-01414-LGS Document 43 Filed 06/29/20 Page 10 of 14



Assistance General Provisions, Federal Family Education Loan program, and William D. Ford

Federal Direct Loan Program, 84 Fed. Reg. 49,788, AR-A-1, 2 (2019 Rule); see also Nat’l Ass’n

of State Student Grant & Aid Programs Comments (1419); Ams. for Fin. Reform Ed. Fund

Comments (13941); Am. Ass’n of Justice Comments (24647); NYLAG Comments (25400);

Coalition of 80 Organizations (26150); Lawyers’ Cmte. for Civ. Rts. Under Law Comments

(26266); Attys. General Comments (26408); N.Y. City Dep’t of Consumer Affs. Comments

(26489); House Cmte. on Educ. & Workforce Comments (26856); Advocates for Basic Legal

Equality (ABLE) Comments (27322); Public Citizen Comments (27568); The Institute for College

Access & Success (TICAS) Comments (28060); Ctr. for Responsible Lending (CRL) Comments

(28126); N.Y. State Higher Ed. Servs. Corp. Comments (28506); Legal Aid Community

Comments (29073); Nat’l Student Legal Def. Network (NSLDN) Borrower Defense Comments

(31574); New Am. Comments (31868).2

    C. The Final Rule

       42.    After the decisions in Bauer, ED officials publicly stated that the agency would

issue a new notice of proposed rulemaking reflecting the Bauer decisions and that the 2016 Rule

had gone into effect, see Ben Unglesbee, As borrower defense gets another rewrite, for-profits

wrestle with uncertainty, Education Dive, Feb. 7, 2019, https://www.educationdive.com/news/as-




2
 ED has not included the comments submitted to the agency as part of the Certified Administrative
Record,      but  rather    “incorporated    [them]   by     []    reference,”     referring   to
https://www.regulations.gov/docket?D=ED-2018-OPE-0027. AR-J-1. Plaintiff thus refers to
comments by the name of their author and unique identification number. Each comment is
available     at  https://www.regulations.gov/document?D=ED-2018-OPE-0027-[Identification
Number]. Per the Court’s June 23, 2020 Order (ECF 33), the parties will submit a joint appendix
containing each comment cited by the parties in summary judgment briefing after the completion
of briefing.

                                               10
         Case 1:20-cv-01414-LGS Document 43 Filed 06/29/20 Page 11 of 14



borrower-defense-gets-another-rewrite-for-profits-wrestle-with-uncertai/547903/; see also AR-

A-2 (acknowledging that agency had “initially considered publishing a second NPRM”).

         43.   Instead, nearly a year after the 2016 Rule went into effect, ED issued the 2019 Rule,

based on the 2018 NPRM and comments submitted in summer 2018, stating that “an additional

NPRM would further delay the finality of the rulemaking process.” 2019 Rule, AR-A-2

         44.   The 2019 Rule imposed a three-year limitations period on borrowers’ ability to

raise claims, on both defaulted and non-defaulted loans. 2019 Rule, AR-A-9–10, 35–37

(discussing 34 C.F.R. § 685.206(e) (2019)).

         45.   The 2019 Rule eliminated provisions for the group-wide adjudication of claims.

2019 Rule, AR-A-12–13.

         46.   The 2019 Rule imposed a new stricter standard for asserting defenses to repayment

based on misrepresentations, heightened borrowers’ evidentiary burden, and required borrowers

to show “financial harm” other than that associated with student loan debt. 2019 Rule, AR-A-14–

35 (discussing 34 C.F.R. § 685.206 (2019)).

         47.   The 2019 Rule eliminated conditions on the use of mandatory pre-dispute

arbitration clauses and class action bans. 2019 Rule, AR-A-52–58.

         48.   The 2019 Rule eliminated several mandatory disclosure requirements for schools

that were in financially precarious situations, had poor records of student success, or were closing.

2019 Rule, AR-A-89.

         49.   The 2019 Rule eliminated automatic closed school discharges. 2019 Rule, AR-A-

60–61.

         50.   The 2019 Rule curtailed and eliminated financial responsibility provisions. 2019

Rule, AR-A-73–89.



                                                 11
        Case 1:20-cv-01414-LGS Document 43 Filed 06/29/20 Page 12 of 14



       51.     In responding to comments about the effects of the 2019 Rule’s requirement that

students submit evidence beyond their own affidavits to seek a borrower defense discharge, ED

stated that “Student advocacy groups, for instance, may help student become wise consumers on

the front end, rather than successful borrower defense claimants after the fact.” 2019 Rule, AR-A-

31.

       52.     In responding to comments about students’ abilities to submit borrower defense

applications under the new standard, ED stated that “students may seek help from legal aid clinics

or take advantage of services from numerous student advocacy groups in submitting a borrower

defense to repayment application.” 2019 Rule, AR-A-41.

III. Plaintiff New York Legal Assistance Group

       53.     Plaintiff New York Legal Assistance Group (NYLAG) is a nonprofit organization

that provides a variety of free legal services, financial counseling, and community education

services to low-income New Yorkers in the areas of immigration, government benefits, family

law, disability rights, housing law, special education, and consumer debt, among others. Stevens

Decl. ¶ 2.

       54.     NYLAG provides a variety of services and resources to student borrowers seeking

relief from student loan debt, including representation in class action and individual litigation,

representation in administrative proceedings, and advice, counseling, and education about various

discharge and repayment options. Stevens Decl. ¶¶ 3–28.

       55.     NYLAG provides its services to student borrowers without cost. Stevens Decl. ¶ 4.

       56.     NYLAG staff attorneys and paralegals in NYLAG’s Consumer Protection Unit and

Special Litigation Unit provide advice and assistance to borrowers seeking closed school




                                               12
        Case 1:20-cv-01414-LGS Document 43 Filed 06/29/20 Page 13 of 14



discharges and borrower defense relief, and provide legal representation to some borrowers in

these processes. Stevens Decl. ¶¶ 5–6, 10–11.

       57.     Staff at NYLAG’s Consumer Protection Project, a division of the Consumer

Protection Unit, screen student borrowers for their potential eligibility for various kinds of loan

discharges, including borrower defense and closed school discharges, and work with borrowers to

complete the appropriate applications. Stevens Decl.¶¶ 13–26.

       58.     NYLAG’s financial counselors, who are not lawyers, provide a number of services

to student loan borrowers who are seeking relief from their debt, including information and

guidance about a variety of debt relief programs, and assistance to borrowers who are seeking

closed school discharges and asserting borrower defenses. Stevens Decl. ¶¶ 27, 28.

       59.     NYLAG operates a hotline for students seeking information and assistance related

to for-profit schools and has a dedicated email address for students who attend or attended such

schools and believe they were misled or defrauded. Stevens Decl. ¶ 9.

       60.     NYLAG attorneys or paralegals respond to calls to this hotline, and provide

information and advice, and, in some cases, representation, to callers. Stevens Decl. ¶ 10.

       61.     NYLAG attorneys have prepared a guide to assist borrowers who are navigating

the Borrower Defense process pro se, based on the 2016 Rule. Stevens Decl. ¶ 32.

       62.     Should the 2019 Rule remain in replace, NYLAG would need to divert resources

to revising and/or replacing this guide to reflect the changes to the 2016 Rule. Stevens Decl. ¶ 33.

       63.     Changes to the borrower defense and closed school discharge processes will lead

to an increased demand for NYLAG’s services, as fewer student borrowers will be able to complete

borrower defense applications on their own, and student borrowers will not be able to benefit from




                                                13
        Case 1:20-cv-01414-LGS Document 43 Filed 06/29/20 Page 14 of 14



automatic closed school discharges, group discharges, or participation in class actions. Stevens

Decl. ¶¶ 34, 40–43.

       64.     NYLAG’s staff will be required to spend more time on each application for

borrower defense relief than it would under the 2016 Rule, due to the increased evidentiary

requirements and other changes. Stevens Decl. ¶¶ 35–39.

       65.     The expected increase in numbers of borrowers in need of services, and increased

amount of time spent per student application, will both require NYLAG to divert resources away

from its other programs and services. Stevens Decl. ¶¶ 31, 37, 39, 43.

Dated: June 29, 2020                                  Respectfully submitted,

                                                      /s/ Adam R. Pulver
 AUDREY STRAUSS                                       Adam R. Pulver
 Acting United States Attorney for the                Adina H. Rosenbaum
 Southern District of New York                        PUBLIC CITIZEN LITIGATION GROUP
                                                      1600 20th Street NW
 By: /s/ Jennifer C. Simon                            Washington, DC 20009
 Jennifer C. Simon                                    (202) 588-1000
 Assistant United States Attorney                     apulver@citizen.org
 86 Chambers Street, Third Floor
 New York, New York 10007                             Eileen M. Connor
 (212) 637-2746                                       Toby R. Merrill
                                                      Michael N. Turi
 Counsel for Defendants                               PROJECT ON PREDATORY STUDENT
                                                      LENDING,
                                                      LEGAL SERVICES CENTER OF
                                                      HARVARD LAW SCHOOL
                                                      122 Boylston Street
                                                      Jamaica Plain, MA 02130
                                                      (617) 522-3003
                                                      tomerrill@law.harvard.edu


                                                      Counsel for Plaintiff




                                               14
